Miller, P. J.
(dissenting) :
In the case now considered, the Court of Appeals, on a former appeal, held that it was error to exclude evidence of declarations by an owner of real estate, made publicly to the bidders at a sheriff’s sale thereof, and in the hearing of one who afterwards purchases at such sale, that he had no interest in the premises and that the entire title was in the execution debtor, and whoever purchased at such sale would get a good title. Upon the last trial of the case it was proved that upon a sheriff’s sale of the interest of James Mattoon, who held under a conveyance from John Mattoon, his father, that Cook, the purchaser of the interest of the said James Mattoon at said sale, asked John Mattoon, who was present, what interest he had in the premises; and John replied that he had given James a deed, but had a life interest; that James had not complied with the conditions of his agreement, and that he, Cook, would get a good title if he had a sheriff’s deed. Cook then told the sheriff to sell; which he did, and Cook became the purchaser and received the usual certificate of sale from the sheriff. *566It was also proved that the certificate of sale was assigned to one Sherwin, who received the sheriff’s deed, and took possession of the premises; that Sherwin negotiated with one Willard for a sale of the premises, and, pending the negotiations, Willard having refused to purchase until he could interview said John Mattoon, he and his wife and Sherwin met Mattoon, who stated, among other things, that if they bought of Sherwin, the title would be good ; that he had no rights or interests except the rents, and that he had no interest after his death, except that his wife had the use of fifteen acres after one year from his death. The referee found that Cook was not induced or influenced to bid by the reply of Mattoon to Cook, at the sheriff’s sale. He also found that Willard relied upon the declarations, made by John Mattoon to him and wife and Sherwin, and was induced thereby to purchase, and did purchase the premises; and by said declarations, all of said plaintiffs, except the widow, were estopped from asserting their title. The referee having found that Cook was not induced or influenced to bid by reason of the declarations made by Mattoon at the sheriff’s sale, and based his conclusion entirely upon the ground that the subsequent declarations constituted an estoppel, it is only necessary to consider whether the statements then made precluded a recovery by the plaintiffs as found by him. The principle upon which an estoppel in pcds is founded is .quite familiar. The admission must have been made, or the act done, with the intention of influencing the conduct of another, and the other party must have acted upon, or been influenced by, the declaration or act.* It must also be shown that the act, declaration or omission, out of which the estoppel arises, influenced the conduct of the other party, or that he took action in the matter in reliance thereon, † As Willard, was not sworn upon the trial, there is no-direct proof that he was influenced by the declarations of Mattoon. But, taking into consideration that he refused to make the trade until he received information from John Mattoon that he would acquire a good title if he bought of Sherwin, and that he thereupon-purchased at the full value, receiving only a quit-claim deed, it is a fair and legitimate inference, that he was induced to make the purchase relying upon the representations made. Such inferences *567are often quite as conclusive and controlling as if positive testimony is given, and, I think, warranted the conclusion at which the referee arrived. This view is supported by the opinion of the Court of Appeals in the case; and it was there said that the testimony offered would have shown an estoppel, and that such an inference might be drawn from the same. It is true that the referee came to a different conclusion as to the declarations made at the sheriff’s sale, but this does not affect the principle decided.
The question then remains, whether the misapprehension of the legal effect of the agreement by Willard, weakens and destroys the effect of the declarations and representation made by John Mattoon. It does not impair the effect of the estoppel, because Mattoon was mistaken as to the import of the instrument. * But a different question arises, where the party, acting upon the representations made, had an opportunity to know and understand, and fails to avail himself of it. The rule is laid down in Herman on Estoppel, section 331, that where both parties know, or have the means of knowing, and each is equally in fault, neither can have an equitable claim to relief against the other. It appears that the agreement was read in the presence of Willard, and the presumption is that he heard it read. If he did thus hear it read, it was not the fault of John Mattoon that he did not understand it. Even if it were difficult of comprehension, except to those familiar with the rules of interpretation applicable to instruments of such a character, I do not well see how a party can be excused from understanding its true import and meaning." As the agreement itself showed what title James Mattoon had, it cannot be urged that he had any other, and the testimony establishes that John Mattoon referred to the written agreement. In Storrs v. Barker, † although the purchaser may have known that the law was that the will of a feme covert, devising real estate, was void, the question now considered was not passed upon; and we have not been referred to any case which holds that ignorance of the effect of an agreement exhibited to a party, will justify him in relying upon mere verbal *568statements to the contrary, which, of themselves,' and independent of other circumstances, would create an estoppel. Hor am I prepared to say that this is a case where the defendant can invoke the rule, that where it is uneonseientions for a party to avail himself of a mistake of law, an exception lies to the rule ignorantia juris non excusat. It would be somewhat dangerous to hold that a legal title can he defeated by proof of declarations made, upon which it is claimed a party acted, when that party had full opportunity to learn and comprehend what the legal title was. Such a rule would be calculated to impair the effect of written contracts, and lead to confusion and looseness in the acquirement of title to lands.
My opinion is that the referee was wrong in this respect, and, for that reason, the judgment must be reversed and a new trial granted, with costs to abide the event.
Present — Miller, P. J., Bockes and Boardman, JJ.
Judgment affirmed.

 Brown v. Bowen, 30 N. Y., 519.


 Maloney v. Horan, 49 N. Y., 111.


 Storrs v. Barker, 6 J. Ch. R, 166; Tilton v. Nelson, 27 Barb. 595; Garnar v. Bird, 57id., 277.



Supra.